Exhibit 10.1

 

CONTRACT WORK AUTHORIZATION (Form 1) RELEASE NO. 10

 

for
ENGINEERING AND
CONSTRUCTION MANAGEMENT SERVICES

 

Between

 

ACUSPHERE, INC. (“ACUSPHERE/OWNER”)

 

and

 

PARSONS COMMERCIAL TECHNOLOGY GROUP INC. (“PARSONS”)

 

 

All work authorized by Acusphere and performed by Parsons in accordance with
this Contract Work Authorization shall be governed by the “Terms and Conditions
for Engineering, Procurement and Construction Management Services between
Acusphere, Inc. and Parsons Commercial Technology Group Inc.” (the EPCM),
effective date July 6, 2004.

 

 

8/31/05 – RELEASE 10

CONTRACT WORK AUTHORIZATION RELEASE 10
(Form 1)
FOR
ENGINEERING AND CONSTRUCTION MANAGEMENT SERVICES

 

THIS Contract Work Authorization for the continuing performance of engineering,
construction management, procurement services and placement of subcontracts
(where applicable) is executed September 6, 2005 and between ACUSPHERE, INC.,
with principal offices at 500 Arsenal Street, Watertown, Massachusetts 02472
(“Acusphere/Owner”) and PARSONS COMMERCIAL TECHNOLOGY GROUP INC. (“PARSONS”),
with principal offices for this project located at 150 Federal Street, Boston,
Massachusetts 02110.

 

--------------------------------------------------------------------------------


 

This Contract Work Authorization, the scope of which is defined below, is
intended to cover engineering, construction management, procurement services and
placement of subcontracts (where applicable) (authorized to date by Acusphere)
to be provided by Parsons for Acusphere from July 6, 2004 through September 30,
2005. This Contract Work Authorization (Form 1) Release 10 extends Parsons
performance period from August 31, 2005, as previously authorized per Contract
Work Authorization (Form 1) Release 9, to September 30, 2005.

 

IN CONSIDERATION of the covenants hereinafter set forth, the parties hereto
mutually agree as follows:

 

ARTICLE I            SCOPE OF SERVICES

 

1.1          Description of Services

 

Parsons shall continue to perform engineering construction management and other
services as required (hereinafter referred to as the “Services”) in connection
with Owner’s aseptic pharmaceutical manufacturing facility located at 890 East
Street, Tewksbury, Massachusetts (the “Facilities”), as previously set forth and
described in Exhibit 1, which is attached to Contract Work Authorization
(Form 1) Release Number 1, which was executed by the parties November 11, 2004.

 

ARTICLE II           ESTIMATED COST

 

Previous total estimated cost up through and including Contract Work
Authorization (Form 1) Release Number 9

 

$

23,500,000.00

 

 

 

 

 

Estimated increase based on Contract Work Authorization (Form 1) Release Number
10

 

$

1,560,000.00

 

 

 

 

 

Revised total estimated cost up through this Contract Work Authorization
(Form 1) Release Number 10

 

$

25,060,000.00

 

 

It is anticipated that the revised estimated costs added herein will be incurred
prior to September 30, 2005 and that, in accordance with the terms of the EPCM
and Contract Work Authorization (Form 1) Release Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9
and 10 if Acusphere were to terminate this contract during this term or elect to
not extend this contract beyond September 30, 2005, Acusphere will be liable for
costs which may exceed the amounts stated above.

 

ARTICLE III          TERMS AND CONDITIONS

 

THE PARTIES ACKNOWLEDGE AND AGREE THE TERMS AND CONDITIONS OF THIS AGREEMENT
HAVE BEEN FREELY, FAIRLY AND THOROUGHLY

 

--------------------------------------------------------------------------------


 

NEGOTIATED. FURTHER, THE PARTIES ACKNOWLEDGE AND AGREE SUCH TERMS AND
CONDITIONS, INCLUDING BUT NOT LIMITED TO THOSE RELATING TO WAIVERS, ALLOCATIONS
OF, RELEASES FROM, INDEMNITES AGAINST AND LIMITATIONS OF LIABILITY, WHICH
MAY REQUIRE CONSPICUOUS IDENTIFICATION, HAVE NOT BEEN SO IDENTIFIED BY MUTUAL
AGREEMENT AND THE PARTIES HAVE ACTUAL KNOWLEDGE OF THE INTENT AND EFFECT OF SUCH
TERMS AND CONDITIONS. EACH PARTY ACKNOWLEDGES THAT IN EXECUTING THIS AGREEMENT
IT RELIED SOLELY ON ITS OWN JUDGEMENT, BELIEF, AND KNOWLEDGE, AND SUCH ADVICE AS
IT MAY HAVE RECEIVED FROM ITS OWN COUNSEL, AND IT HAS NOT BEEN INFLUENCED BY ANY
REPRESENTATION OR STATEMENTS MADE BY ANY OTHER PARTY OR SUCH OTHER PARTY’S
COUNSEL. NO PROVISION IN THIS AGREEMENT IS TO BE INTERPRETED FOR OR AGAINST ANY
PARTY BECAUSE THAT PARTY OR ITS COUNSEL DRAFTED SUCH PROVISION.

 

ARTICLE IV          SCHEDULE

 

 

It is estimated that the work covered by the Contract Work Authorization shall
commence and be completed as noted below:

 

 

 

Work commenced on July 6, 2004 and shall be suspended at the end of the day
September 30, 2005 unless a subsequent authorization to continue is received by
Parsons from Acusphere on or prior to September 30, 2005.

 

All other terms and conditions for the Contract for Engineering, Procurement and
Construction Management Services, as previously amended by Contract Work
Authorization Numbers 1 through 9 remain unchanged.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this contract, document as
of the date and year first above written.

 

ACUSPHERE, INC. (“ACUSPHERE”)

PARSONS COMMERCIAL TECHNOLOGY GROUP
INC. (“PARSONS”)

 

 

 

By:    /s/ John Thero

 

By:    /s/ Daniel Mariani

 

 

 

 

 

Title

Sr. Vice President and CFO

Title Sr. Vice President

 

--------------------------------------------------------------------------------